                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                   8:15CR303
       vs.
                                                           ORDER FOR DISMISSAL
BLAKE NEWCOMB,

                      Defendant.

       This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No. 122) the

Petition for Warrant or Summons for Offender Under Supervision (Filing No. 96). The Court

finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1. The United States’ Motion is granted and the Petition for Offender Under Supervision

is dismissed.

       2. The defendant’s supervised release shall continue under the same terms and conditions

previously imposed.

       Dated this 18th day of July, 2019.

                                            BY THE COURT:




                                            JOSEPH F. BATAILLON
                                            Senior United States District Judge
